OPINION — AG — ** INSPECTIONS — FIRE ** THE STATE FIRE MARSHALL IS NOT REQUIRED BY LAW TO MAKE AN INSPECTION OF FEDERAL GOVERNMENT BUILDINGS (PROPERTY) AND INSTITUTIONS TO DETERMINE WHETHER FIRE HAZARDS EXIST OR TO DETERMINE WHETHER THE FIRE FIGHTING EQUIPMENT IS ADEQUATE. HOWEVER, MAKING SUCH AN INSPECTION AND THE RESULTING REPORT WOULD NOT BE AN ABUSE OF YOUR OFFICIAL DISCRETION, IF THE OTHER DUTIES OF YOUR DEPARTMENT ARE NOT INTERFERED WITH BY SUCH INSPECTION; THAT IS, WHERE THE INSPECTION IS REQUESTED BY PROPER FEDERAL OFFICIALS. (FEDERAL PROPERTY, UNITED STATES PROPERTY, BUILDINGS, STRUCTURES, INSPECTIONS THEREOF) CITE: 74 O.S. 311 [74-311] (STATE FIRE MARSHALL) (JAMES P. GARRETT)